Citation Nr: 1243129	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 for bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.  The December 2006 decision increased a disability rating for the Veteran's service-connected bilateral pes planus to 30 percent (from 10 percent) and re-characterized the disability as bilateral pes planus with plantar fasciitis.  The September 2007 decision increased the disability rating to 50 percent and re-characterized the disability as pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome.  

The case was before the Board in April 2009, at which time the Board remanded the case to schedule the Veteran for a hearing before a Veterans Law Judge of the Board sitting at the RO pursuant to the Veteran's request for a hearing.  The hearing was scheduled for October 7, 2010, however in a statement dated the day of the hearing, the Veteran indicated that he wished to cancel the hearing.  As such, the request for a hearing has been deemed withdrawn.  38 C.F.R. § 20.704(e) (2012). 

This matter was again before the Board in December 2010, at which time the issue of entitlement to a schedular disability rating in excess of 50 percent for service-connected bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome was denied.  The remaining issues were remanded for further development, to include referral of the case to the Director of Compensation and Pension Service for extra-schedular consideration.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's case was referred to the Director of Compensation and Pension Service for extra-schedular consideration in May 2012, and the Director of Compensation and Pension Service determined that an extra-schedular disability rating is not warranted for the Veteran's service-connected bilateral pes planus with chronic plantar fasciitis, chronic Achilles posterior tibial tendonitis, and tarsal tunnel syndrome; and that he is not entitled to a TDIU on an extra-schedular basis.

2.  The Veteran has only established service connection for bilateral pes planus with chronic plantar fasciitis, chronic Achilles posterior tibial tendonitis, and tarsal tunnel syndrome, rated 50 percent disabling; he does not meet the schedular criteria for an award of a TDIU.


CONCLUSIONS OF LAW

1.  The Board does not possess the authority to award an extra-schedular disability rating; therefore, there is no remaining allegation of error of fact or law concerning the issues of entitlement to an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 for bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome; or entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. §4.16(b).  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) (2012); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

2.  The schedular criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2006, September 2006, May 2008, August 2008, December 2010, April 2011, November 2011, and April 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claims an increased disability rating for the service-connected bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome, and for a TDIU, on an extra-schedular basis, notification or further evidentiary development in accordance with the VCAA is not necessary, as these issues will be dismissed as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).)

As to the issue of entitlement to a TDIU on a schedular basis, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above-mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of his disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  This case was remanded in April 2009 and December 2010 in order to afford the Veteran a Board hearing, to obtain outstanding Social Security Administration records, to adjudicate the TDIU issue, and to consider referral of the issues to the Director of Compensation and Pension Service for extra-schedular disability rating consideration.  Thereafter, as noted above, in October 2010, the Veteran withdrew his request for a hearing; Social Security Administration records were no longer available and a Formal Finding of Unavailability of Social Security Administration Records was issued in April 2012; in May 2012, the case was referred to the Director of Compensation and Pension Service; and the issues were addressed by the RO in Supplemental Statements of the Case dated in May 2012 and July 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the Board remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Extra-schedular Ratings

As noted in the introduction, in December 2010, the Board considered and denied a schedular disability rating in excess of 50 percent for bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome.  The Board found that the evidence of record showed that the Veteran's service-connected disability was rated at the maximum allowable schedular disability rating.  A 50 percent disability rating is the maximum schedular rating under any of the diagnostic codes listed for evaluating disabilities of the feet.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5276 to 5284).  (This is issue is no longer before the Board.)

In December 2010, the Board remanded the case so that the AOJ could considered whether the case should be referred for a determination of whether the assignment of an extra-schedular rating was warranted under 38 C.F.R. § 3.321(b).  The AOJ found that the case should be referred and in May 2012, forwarded the claims file to the Director of Compensation and Pension Service.

In a subsequent response, Director of Compensation and Pension Service reviewed the evidence in the claims file and indicated that the Veteran's X-rays and examinations had clearly shown that he had flat feet with some deformity and symptoms of pain with use.  His disability was said to match up closely with the language defining an 50 percent disability rating for flat feet.  He had not been hospitalized for any period of time due to his feet and had not undergone surgery. There had been no medical opinions that indicated he was unemployable due solely to his feet.  It was noted that the Veteran had retired due to a back disability, and he was not on his feet very often in his prior employment as a driver.  The Director concluded that the totality of the evidence did not support the contention that the Veteran's service connected disability of the feet was so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extra-schedular disability rating for bilateral pes planus with chronic plantar fasciitis, chronic Achilles posterior tibial tendonitis, and tarsal tunnel syndrome was denied under 38 C.F.R. § 3.321(b).  The Director also found that there was no evidence that the Veteran's service-connected disability would preclude gainful employment.  As a result, entitlement to s TDIU on an extra-schedular basis was denied under 38 C.F.R. § 4.16(b).

The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321(b), § 4.16(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id.  at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.   

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

As noted previously, the AOJ forwarded the claims file to the Compensation and Pension Service Director; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's service-connected bilateral foot disability and for consideration of a TDIU.  As set forth above, this action presupposes that the first two Thun elements were met.  That is, the AMC determined that the Veteran's disability presented such an exceptional disability picture that referral was appropriate.  The claim cannot reach the third Thun element without the first two being established.  Thus, the AOJ impliedly determined that the first two Thun elements were met when the case was referred to the Compensation and Pension Service Director.  (The Board notes that the AOJ's findings concerning the first two Thun elements are not binding on the Compensation and Pension Service Director or the Board.  Anderson, 22 Vet. App. at 428.)

Here, the Veteran's case was referred to the Compensation and Pension Service Director who determined that the Veteran was not entitled to a disability rating in excess of 50 percent for bilateral pes planus with chronic plantar fasciitis, chronic Achilles posterior tibial tendonitis, and tarsal tunnel syndrome under 38 C.F.R. § 3.321(b), and that he was not entitled  to a TDIU under 38 C.F.R. § 4.16(b).  Because the case has already been referred to the Compensation and Pension Service Director, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or compel the Compensation and Pension Service Director (or the Under Secretary for Benefits) to do so.  When there is no remaining allegation of error of fact or law concerning an appeal, the Board may dismiss the claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Compensation and Pension Service Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370   (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id.

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals  may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b) , only the Compensation and Pension Service Director or Under Secretary for Benefits have the authority to award an extra-schedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of Compensation and Pension Service to assign an extra-schedular rating is appropriate, given that the Director of Compensation and Pension Service has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of Compensation and Pension Service uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id.  (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)). 

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun. The authority to decide the equitable question set forth in the third step in Thun--the assignment of ratings necessary to accord justice--is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425   (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular disability rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the Compensation and Pension Service Director have been delegated the authority to award the extra-schedular disability rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to make an equitable award of an extra-schedular disability rating, there is no allegation of error of fact or law concerning this appeal over which the Board has jurisdiction, and the Board finds that the appeals as to extra-schedular disability ratings for bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome, and TDIU, 38 C.F.R. §§ 3.321(b) and 4.16(b), respectively, must be dismissed.  See 38 U.S.C.A. § 7105(d)(5).

TDIU on a schedular basis

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability rated 60 percent disabling or more, or as a result of two or more disabilities, provided at least one disability is rated 40 percent disabling or more and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(a). 

A review of the Veteran's claims file reveals that the Veteran does not meet the schedular criteria for an award of TDIU because the Veteran's sole service connected condition - bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome - is only rated 50 percent disabling. Therefore, the Veteran does not meet the requirements as to warrant schedular entitlement to a TDIU and, to this extent, the claim must be denied.  See 38 C.F.R. § 4.16(a).  (The appropriateness of the schedular rating for service-connected disability was decided by the Board in its earlier decision and is not now before the Board.) 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability(ies) shall be rated totally disabled.  In the case of Veterans who are, in fact, unemployable by reason of a service connected disability(ies), but who fail to meet the aforementioned schedular criteria, those cases should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  As was addressed above, the issue of entitlement to a TDIU on an extra-schedular basis was already referred to the Director, Compensation and Pension Service in May 2012, and the claim was denied.  As explained in this decision, the appeal as to the issue of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) has been dismissed.

As the Veteran does not meet the schedular criteria for the assignment of a TDIU; and as the issue as of entitlement to a TDIU on an extra-schedular basis has been dismissed, a basis upon which to grant the Veteran's claim for a TDIU has not been established, and the claim is denied.  



ORDER

The appeal as to the issue of entitlement to an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 for bilateral pes planus with plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel syndrome is dismissed.

The appeal as to the issue of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is dismissed.

Entitlement to a TDIU on a schedular basis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


